Citation Nr: 1453523	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-14 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left knee patellofemoral syndrome.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected left knee patellofemoral syndrome (TDIU).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from October 1974 to April 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO granted service connection for left knee patellofemoral syndrome and assigned a 10 percent evaluation effective from October 26, 2009.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of that proceeding in associated with the Virtual VA file.

In a January 2014 decision, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.  As will be discussed below, there was substantial compliance with all remand directives, and the Board may proceed with adjudication.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Since October 26, 2009, the Veteran's left knee patellofemoral syndrome has been productive of, at worst, flexion limited to 110 degrees, but without limitation of extension or objective evidence of recurrent subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements were met in this case by an October 2009 letter.  This letter notified the appellant of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claim in May 2010.  Accordingly, the duty to notify has been satisfied.

Moreover, in this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his left disability.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for his left knee disability.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  In this case, VA obtained the Veteran's service treatment records, and all relevant, identified, and available post-service treatment records.  The Veteran was also afforded a VA examination in February 2010 to determine the nature and etiology of his left knee disorder.

In the Board's January 2014 remand, the AOJ was directed to obtain a copy the Social Security Administration (SSA) benefits decision and the Veteran's SSA records.  The remand also ordered the AOJ to contact the Veteran to ask that he authorize VA to request medical records from any private medical providers who treated him for his left knee disorder.  In addition, the remand instructed the AOJ to request any outstanding VA treatment records.  The remand further directed that the Veteran be scheduled for a VA medical examination.

In response to an April 2014 request, the SSA sent the Veteran's SSA benefits decision and his SSA records to VA in April 2014.  The AOJ also sent the Veteran a letter in April 2014 requesting that he identify the sources of any private medical records relevant to his claim.  The Veteran did not respond to this request.  The AOJ also obtained updated VA treatment records.  

In addition, the Veteran was afforded a VA examination in May 2014, and an addendum opinion was provided in July 2014.  The Board specifically requested that the examiner report certain findings relevant under the rating criteria.  In his July 2014 addendum opinion, the examiner separately addressed each factor with a well-reasoned explanation.  Accordingly, the Board finds that the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required where there was substantial compliance with the Board's remand instructions).

Moreover, in both the February 2010 and May 2014 VA examinations, the VA examiners reviewed the claims file, considered the Veteran's reported symptoms and assertions, conducted an appropriate examination, reported relevant findings, and provided medical opinions with rationale.  As such, the Board finds that the VA examinations, along with the other evidence of record, are adequate to make a determination on the claim.  See Barr. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120-25 (2007).

The Veteran was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties:  (1) the duty to full explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the November 2013 hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Tr., page 2.  Information was also solicited regarding the issue on appeal, including the current severity of his left knee disorder and how it impacts him at work (Tr., page 16-17) and in his personal life (Tr., page 3-6, 16).  The hearing revealed that the Veteran received ongoing treatment at VA and that he had applied for SSA benefits.  Tr., page 9-10, 17-18.  As stated above, these records have subsequently been obtained and included in the Veteran's file.  Otherwise, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the manner in which the Board hearing was conducted.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board finds that the VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.


II.  Law and Analysis

In a May 2010 rating decision, the RO granted service connection for left knee patellofemoral syndrome and assigned a 10 percent rating effective October 26, 2009.  The Veteran filed a Notice of Disagreement (NOD) with the disability rating assigned.  He contends that a higher initial evaluation is warranted due to the impact on his work and daily life.  See May 2012 VA Form 9.  For the reasons and bases explained below, the Board finds that the preponderance of the evidence is against the Veteran's claim for higher rating. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 28 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian populations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court discussed the concept of "staged" ratings, finding that, in cases where a veteran disagreed with an initially assigned disability evaluation, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-27; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage of inflection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part of which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the Court clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); c.f. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorder.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel also considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees and a 20 percent disability is warranted when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.

The regulations provide that a normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II.  

Evaluations of the knee are not limited to limitation of motion under the Rating Schedule.

Under Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for the symptomatic removal of semilunar cartilage.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, a 10 percent disability rating is assigned for malunion with slight knee or ankle disability, and a 20 percent rating is warranted for malunion with moderate knee or ankle disability.  A 40 percent disability rating is appropriate where there is nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5263, a 10 percent disability rating is assigned for acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

In this case, a February 2010 VA treatment reflects the Veteran's complaints of left leg numbness and giving way.  He did not report any knee pain, but noted that while moving his knee did not aggravate it, walking long distances could make it worse.  X-rays of the left knee showed minimal tricompartmental osteoarthritis.  There was no evidence of osteopenia, fracture, dislocation, or significant joint effusion.

During a February 2010 VA joints examination, the VA examiner diagnosed the Veteran with left knee patellofemoral syndrome.  The Veteran complained of knee pain that occurred occasionally when walking or standing for long periods.  The Veteran did not report being incapacitated or experiencing flare-ups.  The examiner noted that the Veteran had no problem with repetitive use and did not report instability.  He stated that he did not use an assistive device.  The Veteran did not report that his knee interfered with his job or daily activity.  The examiner noted that the Veteran experienced buckling and no locking in his knee.  He noted that a February 2010 bilateral knee x-ray revealed minimal osteoarthrosis bilaterally.

The examiner recorded a positive patellar grind test for the Veteran and described the knee as having positive medial and lateral joint line tenderness.  Left knee range of motion was from 0 degrees of extension to 120 degrees of flexion.  The examiner opined that this loss of range of motion was due to the Veteran's body habitus.  There was no additional limitation due to pain, fatigue, or lack of endurance.  In addition, the Veteran did not experience instability after varus, valgus, anterior, or posterior stressing.  His motor strength was rated as 5 out of 5.

A May 2011 VA emergency room record reflects that the Veteran reported that he fell after his left knee gave out.  In June 2011, VA treatment records show that the Veteran complained of left knee pain that was focal over the patella following a fall.  He also reported intermittent buckling and pain of his left knee.  The Veteran was excused from work for approximately two weeks in June and instructed to wear a knee brace.  At his follow-up appointment later that month, three knee views from May 2011 revealed no significant interval change, no acute fracture or dislocation, and no evidence of a joint effusion.  Motor testing of the knee rated both the knee extension and flexion at 5 out of 5.  Ober testing showed normal flexibility of the iliotibial band.  Ligament testing of the medial (tibial) and lateral (fibular) collateral ligament showed no tenderness on palpation.  The medial collateral ligament showed no pain or laxity upon Valgus stress at 30 degrees, and the lateral collateral ligament similarly experienced no pain or laxity after the Varus stress at 30 degrees.  The voluntary anterior drawer sign and the posterior drawer test had negative results for posterior cruciate ligament.  Meniscal testing did not reveal a painful or palpable click.  In addition, the patellar grind test did not reproduce the reported symptoms.  The impression was focal pain over the patella, most likely secondary to contusion.  The Veteran was medically cleared to return to work to perform activities as tolerated and to avoid prolonged sitting or standing.

SSA records contain a September 2011 knee examination of the Veteran from the Essex Diagnostic Group.  This assessment showed full flexion and extension with no joint tenderness or swelling.  No gross instability of the knee was appreciated, and no joint line tenderness or swelling was present.  He was diagnosed with chronic left knee dysfunction.  No gross abnormality was appreciated. 

In a June 2013 VA treatment record, the Veteran stated that he fell approximately two times a month without warning.  He further reported experiencing knee buckling and having trouble walking long distances.  He was noted as using a cane.  The Veteran requested a motorized scooter, but he was instructed to use a rollator.
  
An August 2013 VA physical therapy listed abnormality of gait under the Veteran's diagnoses and noted that he had no restriction on weight bearing.  At an August 2013 VA appointment, the Veteran complained of numbness that occurred randomly in his legs.  He explained that walking or using stairs exacerbated the numbness.  He stated that the numbness caused him to fall, and he believed it was related to his military injury.  His left leg was noted as swollen when compared to his right leg.  In an October 2013 VA treatment record, the Veteran reported that his leg pain limited the amount of walking he could do and prevented him from exercising.

During a May 2014 VA joints examination, the examiner noted that the Veteran regularly uses the assistive device of a rollator due to his left knee, leg numbness, and cerebellar stroke.  The Veteran's left knee flexion was recorded as ending at 110 degrees, and post-repetition of motion ended at 120 degrees.  His left knee had no limitation of extension both before and after repetitive testing.  Upon extension, there was no objective evidence of painful motion.  The strength of his left knee flexion and extension were both rated at 5 out of 5.  All of the stability tests performed, including the Lachman test, the posterior drawer test, and the valgus/varus pressure, had normal results.  The examiner noted that imaging studies of the knee did not document degenerative or traumatic arthritis.  In addition, the x-ray evidence did not reflect patellar subluxation.  The examiner marked that the Veteran's lower leg conditions did not affect his ability to work.  

In his July 2014 addendum opinion, the VA examiner explained that these results meant that the Veteran did not have anklyosis or a dislocated meniscal cartilage with frequent episodes of locking, pain and effusion; or the removal of semilunar cartilage.  He also determined that there was no impairment of the tibia or fibula observed by him or reported by the Veteran.  He stated that, although there was no objective evidence of pain, there was excess fatigability of the left knee.  He noted no incoordination or weakness.  The examiner explained that the Veteran indicated he did not experience flare-ups and also determined that there was no additional impairment during flare-ups.  The examiner further noted that the Veteran denied leg pain at the examination and did not report difficulty standing for long periods.

Regarding the Veteran's employment history, a May 2010 VA letter to the Veteran's employer notes that he experienced a stroke in May 2009.  The letter noted that the Veteran should be able to work without restrictions, but was encouraged to have several brief rest periods or breaks during the day.  In an October 2013 VA treatment record, the Veteran noted that he used to work in a maintenance job, but he stopped doing so after his stroke.  In his April 2011 NOD, the Veteran explained that his left knee disorder interfered with his ability to perform permanent full time work.  At the November 2013 hearing, the Veteran verified that he was not currently working as a result of his obstructive sleep apnea, diabetes, legs, and knee.  Tr., page 16-17.

As a preliminary matter, the Board notes that the Veteran's left knee disorder is currently rated by analogy using the criteria for limitation of extension under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5261.  As the Veteran does not display limitation of extension, the Board finds that the left knee patellofemoral syndrome is more appropriately evaluated under Diagnostic Code 5260 using the criteria for limitation of flexion.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993). (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

In considering the diagnostic criteria of Diagnostic Code 5260, the assigned 10 percent evaluation contemplates painful motion, and it is consistent with limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, the Veteran must have the functional equivalent of limitation of flexion to 30 degrees.  See 38 C.F.R. 4.7; DeLuca, supra.  Although the Veteran had some limitation of motion on VA examination in February 2010 (flexion to 120 degrees) and VA examination in May 2014 (passive flexion to 110 degrees and active flexion to 120 degrees), the limitation of flexion fell short of that required for a 20 percent disability rating under Diagnostic Code 5260.  In fact, during the May 2014 VA examination, he demonstrated an increase in range of motion following repetitive use.  When the Veteran's greatest restriction of flexion is considered along with the effect of pain and repetitive motion, the evidence shows that he retained greater remaining function than 45 degrees of flexion of the left knee for the entire period on appeal.

As noted above, the Veteran demonstrated full extension to zero degrees during both the February 2010 and May 2014 VA examinations.  The VA treatment records and other medical evidence have also consistently described the Veteran as having full extension of his left knee.  See June 2011 VA Treatment Record; September 2011 Essex Diagnostic Group examination.  As such, the Veteran has not been shown to have met the criteria for a higher or separate evaluation under Diagnostic Code 5261.

In addition, the Board finds that a separate rating is not warranted for recurrent subluxation or lateral instability under Diagnostic Code 5257.  Although the Veteran has reported that he sometimes falls as a result of his knee giving way and that he uses a rollator as an assistive device, the objective evidence indicates that he does not have lateral instability or subluxation in his left knee.  Varus/valgus stress testing (medial lateral collateral ligament) have been normal throughout the appeal period.  See February 2010 VA Examination; June 2011 VA Treatment Record; May 2014 VA Examination.  The September 2011 examination from Essex Diagnostic Group also failed to appreciate any gross instability of the knee.  The May 2014 VA examiner specifically noted that there was no evidence of patellar subluxation or dislocation.  The Board acknowledges that the Veteran is competent to describe the sensation of instability or giving way and finds that his statements are credible in this respect.  Here, however, the Board finds the medical findings reported by skilled professionals are more probative and outweigh lay evidence in making a determination on this matter.  As such, the Board finds that a separate and compensable rating for lateral instability or recurrent subluxation is not warranted.

The Board has also considered other potentially applicable diagnostic codes pertaining to the knee.  The Veteran does not have ankylosis, a dislocated or absent semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum (Diagnostic Codes 5256, 5258, 5259, 5262, and 5263).  The May 2014 VA examiner explicitly denied the presence of these symptoms, and the February 2010 VA examiner similarly made no note of these symptoms.  In addition, the Veteran and his representative have not contended that he has such symptomatology.  Therefore, these diagnostic codes are inapplicable in this case.  See Butts, 5 Vet. App. at 539.

The Board has considered the Veteran's lay statements.  The Veteran is competent to report his observations with regard to his left knee.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds his statements consistent with the rating assigned.  To the extent he argues that his symptoms are more severe, his statements must be weighed against the other evidence of record.  In this case, the Board finds the specific examination findings of trained health care professionals to be of greater probative weight that the Veteran's general lay assertions, as they are objective findings based on thorough examinations of the Veteran's symptomatology.

The Board also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in Deluca.  However, an increased evaluation for the Veteran's left knee disorder is not warranted on the basis of functional loss due to pain or weakness as the Veteran's symptoms are supported by pathology consistent with the assigned ratings, and no higher, for the entire appeal period.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions, and the May 2014 VA examiner noted excess fatigability of the left knee.  However, the effect of the pain the Veteran's left knee is contemplated in the assigned disability evaluation contemplating painful limitation of motion.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation for this time period.  Notably, the court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that an initial rating in excess of 10 percent is appropriate for the Veteran's left knee patellofemoral syndrome; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  In addition, the preponderance of the evidence is against higher or separate evaluations for the left knee disorder under the remaining diagnostic codes, as discussed above.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's patellofemoral syndrome is exceptional or unusual to a degree that would warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Making this determination requires a comparison between the level of severity and symptomatology of the claimant's service connection disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and no extraschedular referral is required as the assigned scheduler evaluation is adequate.  See Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  In the alternative, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provide by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left knee patellofemoral syndrome is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of pain and functional loss are fully considered in the assignment of the 10 percent disability rating. 

Moreover, there are higher ratings available under the diagnostic codes for various symptoms of the disorder, but the Veteran's disability is not productive of such manifestations.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected patellofemoral syndrome under the provisions of 38 C.F.R. 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App.  337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App 111 (2008).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for left knee patellofemoral syndrome is denied.


REMAND

The Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, as noted, the Veteran asserts that he is unemployable, at least in part, due to his left knee disorder.  Tr., page 16-17.  Therefore, the AOJ should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorder, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


